Judgment unanimously affirmed with costs. Memorandum: The trial court failed to set forth the findings required by CPLR 4213 (subd. [b]). However, since the record is complete, we supply the necessary findings. (Mobil Oil Corp. v. Livingston, 37 A D 2d 796.) Plaintiff proved that for value received, Benjamin Bloom and Henry Bloom on October 13,1967 made, executed and delivered an instrument in writing wherein they jointly and severally promised "to pay to the order of plaintiff the sum of $32,000 three months after date; that Benjamin Bloom died in December, 1967 and defendant Sarah Bloom was appointed administratrix of his estate; and(that plaintiff was still the holder of the note and the unpaid balance Was $23,171.79 *581with interest from April 15, 1969. Defendant failed to prove any defense to the action and, accordingly, plaintiff was entitled to the judgment granted by the trial court. (Appeal from judgment of Onondaga Special Term, granting summary judgment on note.) Present — Goldman, P. J., Del Vecchio, Witmer, Moule and Henry, JJ.